FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) AND AMENDMENT TO PROJECT
LOAN COMMITMENTS

          This Fourth Modification Agreement (AD&C Loan Agreement) and Amendment
to Project Loan Commitments (this “Amendment”), dated as of July 1, 2009
(subject to the effectiveness hereof as provided in Paragraph 7 below, the
“Effective Date”), is entered into by and among (i) BLUEGREEN VACATIONS
UNLIMITED, INC., a Florida corporation (“Bluegreen Vacations”), (ii) BLUEGREEN
NEVADA, LLC, a Delaware limited liability company (“Bluegreen Nevada”)
(collectively, “Borrower”), (iii) BLUEGREEN CORPORATION, a Massachusetts
corporation (“Bluegreen”, and collectively with Borrower, the “Borrower
Parties”), and (iv) GMAC COMMERCIAL FINANCE, LLC, a Delaware limited liability
company (“Lender”), successor by merger to RFC Resort Funding, LLC, a Delaware
limited liability company (“RFC Resort Funding”).

R E C I T A L S:

          A.          Residential Funding Company, LLC, a Delaware limited
liability company, formerly known as Residential Funding Corporation, a Delaware
corporation (“Original Lender”) made a loan (the “Loan”) to Borrower in the
amount of up to ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00),
governed by that certain Loan Agreement, dated as of February 10, 2003, entered
into by and between Borrower and Original Lender, as amended by (i) that certain
Modification Agreement (AD&C Loan Agreement), dated as of September 10, 2003;
(ii) that certain Second Modification Agreement (AD&C Loan Agreement), dated as
of September 15, 2004; and (iii) that certain Third Modification Agreement (AD&C
Loan Agreement), dated as of February 15, 2006 (as the same may have been
amended, restated, or modified from time to time, the “Loan Agreement”), and
evidenced by that certain Revolving Promissory Note, dated as of February 10,
2003 (as the same may be amended, restated, or modified from time to time, the
“Note”), executed by Borrower, as maker, payable to Original Lender in the
stated principal amount of $150,000,000.00 (all such indebtedness being
hereinafter referred to as the “Indebtedness”).

          B.          Original Lender previously assigned all right, title and
interest in and to (but not the funding obligations under) the Loan Agreement
and all Loan Documents (as defined in the Loan Agreement, hereinafter
collectively, the “Loan Documents”) to RFC Resort Funding, predecessor by merger
to Lender. Original Lender subsequently assigned all funding obligations under
the Loan Agreement to Lender. Lender is the owner of all right, title and
interest in and to the Loan Documents. Unless otherwise indicated, all
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Loan Agreement, as applicable.

          C.          In connection with the Loan Agreement, Borrower and Lender
executed that certain Project Commitment, dated as of April 26, 2007 (as the
same may have been amended, restated, or modified from time to time, the
“Fountains Project Commitment”), with respect to Buildings 8 and 11 (Building 11
is now known as Building 10, but for purposes of this Amendment, shall be
referred to as Building 11) and a water amenity to be constructed at the
timeshare resort known as the Fountains Resort in Orange County, Florida (the
“Fountains Resort”). The first tranche of the Project Loan Amount (as defined in
the Fountains Project Commitment), to be used toward the construction and
development of said Buildings 8 and 11, was not to exceed $51,694,755.00 (the
“Fountains Resort Buildings 8 and 11 Project Loan”).

          D.          In connection with the Loan Agreement, Borrower and Lender
executed that certain Project Commitment, dated as of May 18, 2006, as amended
by (i) that certain Amendment No. 1 to Project Commitment, dated as of July 31,
2007, and (ii) that certain Amendment No. 2 to Project Commitment, dated as of
July 30, 2008 (as the same may have been amended, restated, or modified from
time to time, the “Bluegreen Club 36 Project Commitment”), with respect to the
timeshare resort known as the Bluegreen Club 36 Resort in Clark County, Nevada
(formerly known as McCarran Village) (the “Bluegreen Club 36 Resort”). The
Project Loan Amount (as defined in the Bluegreen Club 36 Project Commitment) was
not to exceed $100,302,174.00 (the “Bluegreen Club 36 Project Loan”).

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



          E.          Borrower’s obligations to Lender under the Note and the
Loan Documents are secured by, among other things:

 

 

 

          (i) with respect to the Fountains Resort, that certain Mortgage and
Financing Statement (with Security Agreement and Assignment of Leases, Rents,
Sales Documents, Sales Proceeds and Agreements), dated as of September 12, 2003
(the “Fountains Mortgage”), filed for record on September 17, 2003, under
Clerk’s File No. 20030533398 in the Official Public Records of Orange County,
Florida, executed by Bluegreen Vacations in favor of Original Lender, as amended
by (1) that certain Notice of Increase in Secured Amount Pursuant to Future
Advance Provision and Amendment to Mortgage and Other Security Documents, dated
as of September 15, 2004, recorded September 17, 2004, in Official Records Book
7619, Page 4246 of the Official Public Records of Orange County, Florida; and
(2) that certain Notice of Increase in Secured Amount Pursuant to Future Advance
Provision and Second Amendment to Mortgage and Other Security Documents, dated
as of April 26, 2007, filed May 11, 2007, under Clerk’s File No. 20070307624, in
the Official Public Records of Orange County, Florida, granting to Original
Lender a first-priority lien on the Fountains Resort, together with all
improvements existing or to be placed on said land, and all fixtures, equipment
and personal property located on it and various rights in connection with it,
together with all hereditaments and appurtenances pertaining to said land; the
Fountains Mortgage was assigned from Original Lender to Lender by that certain
Assignment of Mortgage, dated as of July 31, 2008, filed for record on September
4, 2008, under Clerk’s File No. 20080519481 in the Official Public Records of
Orange County, Florida.

 

 

 

          (ii) with respect to the Bluegreen Club 36 Resort, that certain Deed
of Trust, Security Agreement and Fixture Filing with Assignment of Leases and
Rents, Proceeds and Agreements, dated as of May 18, 2006 (the “Bluegreen Club 36
Deed of Trust”), filed May 19, 2006, under Clerk’s File No. 20060519-0003982 in
the Official Public Records of Clark County, Nevada, executed by Borrower to
First American Title Company, as trustee, for the benefit of Lender, as amended
by (1) that certain Substitution of Trustee and Partial Reconveyance of Deed of
Trust, dated as of July 25, 2008, recorded July 30, 2008, under Clerk’s File No.
20080730-0003216 in the Official Public Records of Clark County, Nevada; and (2)
that certain Amendment No. 1 to and Ratification and Assumption of Deed of
Trust, Security Agreement and Fixture Filing with Assignment of Leases and
Rents, Proceeds and Agreements, dated as of July 30, 2008, recorded in the
Official Public Records of Clark County, Nevada, granting to Original Lender a
first-priority lien on the Bluegreen Club 36 Resort, together with all
improvements existing or to be placed on said land, and all fixtures, equipment
and personal property located on it and various rights in connection with it,
together with all hereditaments and appurtenances pertaining to said land; the
Bluegreen Club 36 Deed of Trust was assigned from Original Lender to Lender by
that certain Assignment of Deed of Trust, dated as of July 31, 2008, filed for
record on August 21, 2008, under Clerk’s File No. 20080821-0004974 in the
Official Public Records of Clark County, Nevada.

          F.          Borrower’s obligations to Lender under the Note and the
Loan Documents are also secured by, among other things, that certain Guaranty
Agreement, dated as of February 10, 2003 (the “Guaranty”), executed by Bluegreen
in favor of Original Lender.

          G.          Lender and the Borrower Parties hereby desire to modify
the Loan Agreement and the Loan Documents as herein provided, subject to the
terms, conditions, covenants and limitations contained in this Amendment.

A C K N O W L E D G M E N T S:

          (a)          The Borrower Parties and Lender hereby acknowledge and
agree to the accuracy of all Recitals included in this Amendment.

          (b)          The Borrower Parties acknowledge and agree that (i) as of
June 29, 2009, (i) the outstanding principal amount of the Fountains Resort
Buildings 8 and 11 Project Loan is $19,314,785.25, (ii) the outstanding
principal amount of the Bluegreen Club 36 Project Loan is $70,820,872.43,
exclusive of costs, fees, and other

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 2

Bluegreen Resorts

 


--------------------------------------------------------------------------------



expenses payable by Borrower under the Loan Agreement, and (iii) the
Indebtedness is without offset, reduction, or counterclaim.

A G R E E M E N T:

          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree to the
above Recitals, Acknowledgments and as follows:

          1.          Definitions. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings ascribed to them in the Loan
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Loan Agreement.

          2.          No Further Obligation to Advance. The Borrower Parties
hereby acknowledge and agree that, notwithstanding anything to the contrary set
forth in Section 2.1 of the Loan Agreement, from and after the Effective Date,
Lender (including its predecessors, successors, assigns or affiliates) has no
prior or further obligation whatsoever to advance Loan disbursements under the
Loan Agreement or otherwise.

          3.          Funding Costs of Interest Payments. From and after the
Effective Date, Borrower agrees to fund any and all costs of interest payments
under the Loan directly out of its own funds.

          4.          Extended Repayment Date and Restructure of Payments under
Bluegreen Club 36 Project Commitment. As of the Effective Date, the Bluegreen
Club 36 Project Commitment shall be amended to provide that (i) the Project Loan
Repayment Date for Bluegreen Club 36 Project Loan, as defined in the Bluegreen
Club 36 Project Commitment, shall be redefined as June 30, 2012; and (ii) the
Minimum Required Principal Payments, as defined in the Bluegreen Club 36 Project
Commitment, shall be redefined as follows:

 

 

 

 

Borrower is required to make the following minimum cumulative principal
payments, inclusive of all principal payments made to Lender (including its
predecessors, successors, assigns or affiliates) on the Bluegreen Club 36
Project Loan from inception, towards the repayment of the Project Loan at the
following times:

 


 

 

 

 

Date

 

Minimum Cumulative
Principal Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

10/31/09

 

$

26,250,000

 

 

 

 

10/31/10

 

$

42,500,000

 

 

 

 

10/31/11

 

$

75,000,000

 

 

 

 

6/30/12 (Project Loan Repayment Date)

 

Outstanding Loan Balance

          5.          Restructure of Payments under Fountains Project
Commitment. As of the Effective Date, the Fountains Project Commitment shall be
amended to provide that the Minimum Required Principal Payments – Buildings
Tranche, as defined in the Fountains Project Commitment, for the Fountains
Resort Buildings 8 and 11 Project Loan, shall be redefined as follows:

 

 

 

 

Borrower is required to make the following minimum cumulative principal
payments, inclusive of all principal payments made to Lender (including its
predecessors, successors, assigns or affiliates) on the Fountains Resort
Buildings 8 and 11 Project Loan from inception, towards the repayment of the
Project Loan

 


 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 3

Bluegreen Resorts

 


--------------------------------------------------------------------------------



 

 

 

– Buildings Tranche during the following loan quarters (with each loan quarter
ending on the anniversary of June 30, 2009):


 

 

 

 

Loan Quarter

 

Minimum Cumulative
Principal Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

6/30/09

 

$

21,250,000

 

 

 

 

9/30/09

 

$

25,500,000

 

 

 

 

12/31/09

 

$

29,750,000

 

 

 

 

3/31/10

 

$

34,000,000

 

 

 

 

6/30/10

 

$

38,250,000

 

 

 

 

9/30/10 (Project Loan Repayment Date)

 

Outstanding Loan Balance

          6.        Liens on Additional Collateral.

 

 

 

          (a)          Linville Falls. Contemporaneously with the execution of
this Amendment, Bluegreen Vacations shall execute, acknowledge, and deliver to
Lender: (i) the Construction Deed of Trust, Security Agreement and Fixture
Filing with Assignment of Rents, Proceeds and Agreements in the form attached
hereto as Schedule 2-A (the “Linville Falls Deed of Trust”), granting to Lender
a first-priority lien and security interest to secure the Indebtedness in and to
that portion of the real property located in Avery County, North Carolina more
particularly described therein (the “Linville Falls Property”); (ii) the
Assignment of Construction Agreements and Development Items in the form attached
hereto as Schedule 3-A (the “Linville Falls Assignment”), granting to Lender a
first-priority security interest in certain documents, agreements and other
items relevant to the development of the Linville Falls Property; and (iii) the
Hazardous Substances Remediation and Indemnification Agreement in the form
attached hereto as Schedule 4-A (the “Linville Falls HazMat Indemnity”),
indemnifying Lender with respect to claims and obligations regarding hazardous
materials on, in, or about the Linville Falls Property.

 

 

 

           (b)          North Myrtle Beach. Contemporaneously with the execution
of this Amendment, Bluegreen Vacations shall execute, acknowledge, and deliver
to Lender: (i) the Construction Deed of Trust, Security Agreement and Fixture
Filing with Assignment of Rents, Proceeds and Agreements in the form attached
hereto as Schedule 2-B (the “North Myrtle Beach Deed of Trust”), granting to
Lender a first-priority lien and security interest to secure the Indebtedness in
and to that portion of the real property located in Horry County, South Carolina
more particularly described therein (the “North Myrtle Beach Property”); (ii)
the Assignment of Construction Agreements and Development Items in the form
attached hereto as Schedule 3-B (the “North Myrtle Beach Assignment”), granting
to Lender a first-priority security interest in certain documents, agreements
and other items relevant to the development of the North Myrtle Beach Property;
and (iii) the Hazardous Substances Remediation and Indemnification Agreement in
the form attached hereto as Schedule 4-B (the “North Myrtle Beach HazMat
Indemnity”), indemnifying Lender with respect to claims and obligations
regarding hazardous materials on, in, or about the North Myrtle Beach Property.

          The Linville Falls Property and the North Myrtle Beach Property shall
be collectively referred to herein as the “Additional Resort Collateral”.
Borrower shall be responsible for the payment of all title premiums for the
issuance of lender’s policies of title insurance in favor of Lender for each of
the Linville Falls Deed of Trust and the North Myrtle Beach Deed of Trust, in an
amount satisfactory to Lender, as well as all taxes, recording fees, or other
assessments payable on account of each of the Linville Falls Deed of Trust and
the North Myrtle Beach Deed of Trust. Lender’s counsel will hold the Linville
Falls Deed of Trust and the North Myrtle Beach

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 4

Bluegreen Resorts

 


--------------------------------------------------------------------------------



Deed of Trust in escrow until such time as the title commitments for each of the
Linville Falls Project and the North Myrtle Beach Project are reasonably
acceptable to Lender, at which time it shall record such documents in the
appropriate real property records (subject to Borrower’s obligation set forth
above to pay any and all taxes, recording fees, or other assessments payable on
account of such recording).

          7.          Sale of Additional Resort Collateral. Upon the closing of
the sale of any of the Additional Resort Collateral, whether in whole or in
part, Lender shall receive, at the closing of such sale or sales, seventy-five
percent (75%) of the net sale proceeds shown on the closing statement therefor.
Lender shall have the right to approve any such closing statements and the
amount of such net sale proceeds as a condition to Borrower’s ability to sell
any such Additional Resort Collateral, such approval not to be unreasonably
withheld or delayed.

          8.          Revised Definition of “Net Worth”. Effective as of the
Effective Date, the definition of “Net Worth” in Section 1.1 of the Loan
Agreement shall be amended and restated in its entirety, as follows:

 

 

 

          “Net Worth” means (i) total assets, as would be reflected on a balance
sheet prepared on a consolidated basis and in accordance with GAAP, consistently
applied, exclusive of Intellectual Property, experimental or organization
expenses, franchises, licenses, permits, and other intangible assets, treasury
stock, unamortized underwriters’ debt discount and expenses, and goodwill minus
(ii) total liabilities and (iii) adding back any reduction of Borrowers’ or
Guarantor’s equity as the result of a cumulative effect of a change in
accounting principle or other adjustment to equity related to the requirement
that any of Borrowers’ or Guarantor’s off-balance sheet arrangements be
accounted for on balance sheet, as would be reflected on a balance sheet and/or
statement of shareholders’ equity prepared on a consolidated basis and in
accordance with GAAP consistently applied.

          9.          Revision to Covenant Against Change in Nature of Business.
Effective as of the Effective Date, Section 5.3 (4) of the Loan Agreement shall
be amended and restated, as follows:

 

 

 

             (4)          Change in Nature of Business. Make no material adverse
change in the nature of its business as carried on at the date hereof.

          10.          Modification of Insurance Requirements. Effective as of
the Effective Date, Section 5.4 of the Loan Agreement shall be amended and
restated in its entirety, as follows:

 

 

 

 

              (a)          Each of the entities comprising the Borrower will
maintain the insurance required by the terms of this Loan Agreement and will
deposit with the Lender original, duplicate original or certified copies of
insurance certificates issued by insurance companies with current Best’s Key
Ratings of not less than B+VII (as to those policies maintained by the Borrower)
and B+VII (as to those policies maintained by its contractors) and written in
form and content acceptable to the Lender, providing the following minimum
insurance coverages:

 

 

 

 

 

                  (1)          “Comprehensive General Liability” insurance in
the minimum “general aggregate” amount of $2,000,000 for the Borrower and
$1,000,000 for its contractors, in the minimum “occurrence” limit of $2,000,000
for the Borrower and $1,000,000 for its contractors, and in the minimum
“umbrella” amount of $10,000,000 for the Borrower, all against claims for
“personal injury” liability, including bodily injury, death or damage to the
project liability, including completed operations and contractual liability and,
if applicable, also including owners’ and contractors’ protective coverage
naming the Lender as an additional insured.

 

 

 

 

 

                  (2)          Insurance with respect to its properties, assets
and business against loss or damage of the kinds customarily insured against by
Persons of established reputation engaged in the same or similar business and
similarly situated, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons, all in accordance with
reasonably prudent industry standards.


 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 5

Bluegreen Resorts

 


--------------------------------------------------------------------------------




 

 

 

 

 

          (3)          Workers’ compensation insurance as prescribed by the laws
of each state in which the Borrower is required to maintain such insurance, and
employers’ liability with such limits as prescribed by law.

 

 

 

 

 

          (4)          For each Project, broad form course of construction
insurance covering all risks in the minimum amount of the proposed construction
cost for such Project on a replacement cost basis, against loss or damage by
hazards customarily included within “extended coverage” policies, and any other
risks or hazards which in the Lender’s reasonable judgment should be insured
against, with a Lender’s Loss Payable Endorsement naming the Lender as an
additional insured, together with a full replacement cost endorsement (without
provisions for co-insurance).

 

 

 

 

 

          (5)          For each Project, flood insurance in the maximum amount
of the budgeted construction costs or the maximum coverage available, whichever
is less, designating the Lender as payee, or evidence satisfactory to the Lender
that the Project is not located within an area designated as within the 100 year
flood plain under the National Flood Insurance Program.

 

 

 

 

          (b)          Each policy of insurance required under this Section 5.4
must contain the “standard non-contributory mortgagee clause” and the “standard
lenders’ loss payable clause,” or their equivalents, in favor of the Lender
and/or its assignees, and Borrower must endeavor to provide that it will not be
modified or canceled without 30 days’ prior written notice to the Lender.
Borrower must also furnish the Lender with receipts for the payment of premiums
on the policies or other evidence of payment reasonably satisfactory to the
Lender.

 

 

 

 

          (c)          A certificate of insurance shall be delivered for each
policy of insurance prior to policy expiration and proof of payment shall be
delivered within thirty (30) days thereafter.

 

 

 

 

          (d)          The Lender will not, by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any such
insurance, incur any liability for the form or legal sufficiency of insurance
contracts, solvency of insurers or payment of losses, and the Borrower hereby
expressly assumes full responsibility therefor and all liability related
thereto, if any.

          11.          Modification of Guaranty. Effective as of the Effective
Date, Section 6(g) of the Guaranty shall be amended and restated in its entirety
as follows:

 

 

 

              Litigation. There is not now pending against or affecting
Guarantor, nor to its knowledge is there threatened, any action, suit or
proceeding in law or in equity or by or before any administrative agency that is
expected to materially impair or affect its financial condition or operations.

          Also effective as of the Effective Date, Section 7(f) of the Guaranty
shall be amended and restated in its entirety as follows:

 

 

 

              Existence. Maintain, preserve and keep in full force and effect
its existence as a corporation.

          12.          Conditions Precedent to Effectiveness. The effectiveness
of this Amendment is subject to the satisfaction of the following conditions
precedent, unless specifically waived in writing by Lender:

                         12.1          Lender shall have received this
Amendment, duly executed by the Borrower Parties, not later than July 3, 2009,
at 5:00 p.m. (Central time);

                         12.2          The representations and warranties
contained herein and in the Loan Agreement and the Loan Documents shall be true
and correct on and as of the Effective Date;

                         12.3          No Potential Defaults or Events of
Default under the Loan Agreement or the Loan Documents shall have occurred and
be continuing;

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 6

Bluegreen Resorts

 


--------------------------------------------------------------------------------



                    12.4          Lender’s receipt from Borrower the payment in
full of Lender’s legal fees, consulting fees, and appraisal fees incurred in
connection with the negotiation and preparation of this Amendment, pursuant to
Section 9.6 of the Loan Agreement;

                    12.5          Lender’s receipt from Chicago Title Insurance
Company of a commitment to issue lender’s policies of title insurance in favor
of Lender for each of the Linville Falls Deed of Trust and the North Myrtle
Beach Deed of Trust, subject to Lender’s approval and subsequent finalization
thereof with Chicago Title Insurance Company and Borrower (and subject to
Borrower’s obligation to pay the title premiums and other costs associated
therewith), as provided in Paragraph 6 above; provided if such title is not
reasonably acceptable to Lender, Borrower may satisfy such requirement by
providing substitute collateral reasonably acceptable to Lender; and

                    12.6          Lender’s receipt of (i) the Note Addendum,
(ii) the Linville Falls Deed of Trust, (iii) the Linville Falls Assignment, (iv)
the Linville Falls HazMat Indemnity, (v) the North Myrtle Beach Deed of Trust,
(vi) the North Myrtle Beach Assignment, and (vii) the North Myrtle Beach HazMat
Indemnity, each duly executed and, where applicable, acknowledged, by all
parties thereto; provided if such title is not reasonably acceptable to Lender,
Borrower may satisfy such requirement by providing substitute collateral
reasonably acceptable to Lender.

          If the foregoing conditions precedent in Paragraphs 12.1 through 12.6
have not been satisfied, as determined by Lender in its sole discretion, by 5:00
p.m. (Central time) on July 3, 2009 (except for the condition precedent set
forth in Paragraph 12.5, which shall be satisfied by 5:00 p.m. (Central time) on
August 31, 2009), then this Amendment shall be deemed irrevocably withdrawn and
of no further force or effect. It is understood and agreed that the conditions
set forth in this Paragraph 12 have been satisfied, and this Amendment is
effective as of the date of the execution hereof by all parties, except for
Borrower’s obligation to provide the title policies and pay the costs to record
all applicable documents, as provided in Paragraph 6 above, or alternate
security is provided as set forth in Paragraph 12.5 above.

          13.          Ratifications, Representations and Warranties.

                        13.1          The terms and provisions set forth in this
Amendment shall supersede all inconsistent terms and provisions set forth in the
Loan Agreement and, except as expressly set forth in this Amendment, the terms
and provisions of the Loan Agreement and each of the Loan Documents are ratified
and confirmed and shall continue in full force and effect. The parties hereto
agree that the Loan Agreement shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

                        13.2          Each party comprising Borrower, as set
forth in the opening paragraph to this Agreement (hereafter, a “Borrower Party”
and collectively with Bluegreen, the “Borrower Parties”) hereby represents and
warrants to Lender as follows:

                                        (a)          Each Borrower Party hereby
represents and warrants that the execution, delivery and performance of this
Amendment and any and all other agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate, limited
liability company, or partnership action, as applicable, on the part of such
Borrower Party, and will not violate (i) the By-Laws, Limited Partnership
Agreement, or Operating Agreement of such Borrower Party, or (ii) the By-Laws or
Operating Agreement of the general partner of such Borrower Party, as and if
applicable.

                                        (b)          Each Borrower Party hereby
represents and warrants that the representations and warranties contained in
this Amendment, the Loan Agreement, and the Loan Documents are true and correct
on and as of the Effective Date as though made on and as of such date;

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 7

Bluegreen Resorts

 


--------------------------------------------------------------------------------



                                       (c)          Each Borrower Party hereby
represents and warrants that no Potential Default or Event of Default under the
Loan Agreement (as herein amended) has occurred and is continuing, unless such
Potential Default or Event of Default has been specifically waived in writing by
Lender;

                                      (d)          Each Borrower Party hereby
represents and warrants that the consummation of the transactions contemplated
hereby will not (i) violate any provision of the organizational documents or
governing instruments of such Borrower Party, (ii) violate any judgment, order,
ruling, injunction, decree or award of any court, administrative agency or
governmental body against, or binding upon, such Borrower Party, or (iii)
constitute a violation by such Borrower Party of any law or regulation of any
jurisdiction applicable to such Borrower Party; and

                                        (e)          Each Borrower Party hereby
represents and warrants that this Amendment was reviewed by such Borrower Party,
and acknowledges and agrees that such Borrower Party (i) understands fully the
terms of this Amendment and the consequences of the issuance hereof, (ii) has
been afforded an opportunity to have this Amendment reviewed by, and to discuss
this Amendment with, such attorneys and other persons as such Borrower Party may
wish, and (iii) has entered into this Amendment of its own free will and accord
and without threat or duress; and such Borrower Party hereby represents and
warrants that this Amendment and all information furnished to Lender are made
and furnished in good faith, for value and valuable consideration; and this
Amendment has not been made or induced by any fraud, duress or undue influence
exercised by Lender or any other person.

          14.          Confirmation of Guaranty. Bluegreen consents to the
execution of this Amendment and acknowledges that it is its desire to fully
guarantee the payment and performance in full of the loan made pursuant to the
terms of the Loan Agreement and the other Loan Documents, as amended hereby, in
accordance with the terms and conditions of the Guaranty (as amended herein).
Bluegreen hereby: (a) reaffirms and restates as of the Effective Date all of
such Bluegreen’s representations and warranties set forth in the Guaranty (as
amended herein); (b) affirms that the Guaranty (as amended herein) shall remain
in full force and effect with respect to the Indebtedness; (c) affirms that its
liability under the Guaranty (as amended herein) shall continue undiminished by
this Amendment and the documents executed in connection herewith; (d) represents
and warrants that no event has occurred and no condition currently exists that
would constitute a default under the Guaranty (as amended herein) by Bluegreen
or under the Loan Agreement or any of the other Loan Documents by Borrower or
any other surety; and (e) acknowledges that Original Lender and RFC have
performed and are not in default of their obligations under the Loan Documents
and that there are no offsets, defenses or counterclaims with respect to any
obligation of Borrower under the Loan Documents or of Bluegreen under the
Guaranty (as amended herein).

          15.          Miscellaneous.

                        15.1          Misrepresentation. The Borrower Parties
shall indemnify and hold Lender harmless from and against any losses, damages,
costs and expenses (including reasonable attorneys’ fees) incurred by Lender as
a direct or indirect result of (a) breach of any representation or warranty
contained in this Amendment, or (b) any breach or default under any of the
covenants or agreements contained in this Amendment.

                        15.2          Covenants and Agreements. The Borrower
Parties hereby agree and acknowledge that they are well and truly indebted to
Lender for the Indebtedness (without offset, counterclaim, or reduction)
pursuant to the terms of the Loan Agreement and the Loan Documents, and hereby
agree to observe, comply with and perform all of the obligations, terms and
conditions under or in connection with the Loan Agreement and the Loan
Documents.

                        15.3          Ratification of Liens and Security
Interests. The Borrower Parties hereby acknowledge and agree that the liens and
security interests of the Loan Agreement and the Loan Documents are valid and
subsisting liens and security interests and are superior to all liens and
security interests other than

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 8

Bluegreen Resorts

 


--------------------------------------------------------------------------------



those exceptions approved by Lender in writing and as otherwise permitted under
the Loan Agreement or the Loan Documents.

                    15.4          No Waiver. The Borrower Parties agree that
nothing contained in this Amendment shall affect or impair the validity or
priority of the liens and security interests under the Loan Agreement or the
Loan Documents. Lender and the Borrower Parties further reserve all of their
respective rights and remedies under the Loan Agreement and the Loan Documents,
except as expressly modified herein.

                    15.5          Survival of Representations and Warranties.
Except as provided otherwise in this Amendment, all representations and
warranties made in the Loan Agreement or any of the Loan Documents including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment, and no investigation
by Lender or any subsequent event shall affect the representations and
warranties or the right of Lender to rely upon them.

                    15.6          Expenses. The Borrower Parties agree to pay
the costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other agreements executed
pursuant hereto, including, without limitation, the reasonable costs and fees of
Lender’s legal counsel, consulting fees, and appraisal fees.

                    15.7          Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment, and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

                    15.8          Headings. The headings of the sections and
subsections of this Amendment are inserted for convenience only and do not
constitute a part of this Amendment.

                    15.9          Counterparts. This Amendment may be executed
in any number of counterparts, each of which shall be an original, but all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Amendment by facsimile shall have the same force
and effect as the delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
facsimile shall also deliver an original executed counterpart, but the failure
to do so shall not affect the validity, enforceability or binding effect of this
Amendment.

                    15.10        No Commitment. The Borrower Parties agree that
Lender has made no commitment or other agreement regarding the Loan Agreement or
the Loan Documents, except as expressly set forth therein or in this Amendment.
The Borrower Parties warrant and represent that they will not rely on any
commitment, further agreement to forbear or other agreement on the part of
Lender unless such commitment or agreement is in writing and signed by Lender.

                    15.11        Survival. All representations, warranties,
covenants and agreements of the parties made in this Amendment shall survive the
execution and delivery hereof, until such time as all of the obligations of the
parties hereto shall have lapsed in accordance with their respective terms or
shall have been discharged in full.

                    15.12        Time of Essence. The parties to this Amendment
have agreed specifically with regard to the times for performance set forth in
this Amendment. Further, the parties to this Amendment acknowledge that the
agreements with regard to the times for performance are material to this
Amendment. Therefore, the parties agree and acknowledge that time is of the
essence to this Amendment.

                    15.13        Law Governing. THIS AMENDMENT SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
ARIZONA APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 9

Bluegreen Resorts

 


--------------------------------------------------------------------------------



WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.

                    15.14        Waiver; Modification. NO PROVISION OF THIS
AMENDMENT MAY BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF
ACKNOWLEDGED, ORALLY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM THE ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS
SOUGHT. NO DELAY ON THE PART OF LENDER IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT,
POWER OR PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL
RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN
EQUITY. FURTHER, ANY FAILURE BY LENDER TO EXERCISE ANY RIGHT, PRIVILEGE OR
REMEDY SHALL NOT DIRECTLY OR INDIRECTLY IN ANY WAY WHATSOEVER EITHER: (a)
IMPAIR, PREJUDICE, OR OTHERWISE ADVERSELY AFFECT LENDER’S RIGHT AT ANY TIME TO
EXERCISE ANY RIGHT, PRIVILEGE, OR REMEDY IN CONNECTION WITH THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, OR (b) CONSTITUTE ANY COURSE OF DEALING OR OTHER
BASIS FOR ALTERING ANY OBLIGATIONS OF BORROWER OR ANY RIGHT, PRIVILEGE, OR
REMEDY OF LENDER UNDER THE LOAN AGREEMENT OR THE LOAN DOCUMENTS.

                    15.15          Waiver of Jury Trial. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

                    15.16          Final Agreement. THIS AMENDMENT AND THE LOAN
DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ON THE EFFECTIVE DATE. NEITHER THIS AMENDMENT NOR THE LOAN
DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

                    15.17          Release by Borrower Parties. EACH OF THE
BORROWER PARTIES HEREBY ACKNOWLEDGES THAT AS OF THE EFFECTIVE DATE IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM LENDER, ORIGINAL LENDER, OR THEIR RESPECTIVE
AFFILIATES, PARTICIPANTS, MEMBERS, PARTNERS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS, AND EACH OF
THE BORROWER PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES LENDER, ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES,
PARTICIPANTS, MEMBERS, PARTNERS, PREDECESSORS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 10

Bluegreen Resorts

 


--------------------------------------------------------------------------------



DATE, WHICH SUCH RELEASING PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, SUCCESSORS,
ASSIGNS, AND PREDECESSORS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
LOAN AGREEMENT OR THE LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT. EACH OF THE BORROWER PARTIES HEREBY COVENANTS AND AGREES NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE
OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST LENDER,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS,
ASSIGNS, AND PREDECESSORS ARISING OUT OF OR RELATED TO LENDER’S OR ORIGINAL
LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR DEMANDS ORIGINATING ON OR
PRIOR TO THE EFFECTIVE DATE IN ADMINISTERING, ENFORCING, MONITORING, COLLECTION
OR ATTEMPTING TO COLLECT THE INDEBTEDNESS OF BORROWER TO LENDER, WHICH
INDEBTEDNESS WAS EVIDENCED BY THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.

                    15.18          Bluegreen/Big Cedar Vacations, LLC (Table
Rock Project Loan). Lender hereby acknowledges and agrees that Bluegreen/Big
Cedar Vacations, LLC is no longer a Borrower under the Loan Agreement, all of
Bluegreen/Big Cedar Vacations, LLC’s obligations under the Loan Agreement have
been performed, and Bluegreen/Big Cedar Vacations, LLC has no further
obligations or liabilities thereunder.

                     15.19          Agreement Binding on Each of the Borrower
Parties and Lender. Each of the Borrower Parties and Lender agree that this
Amendment will be binding on the Borrower Parties and Lender and their
respective successors and assigns; provided, no obligation or right hereunder
shall be assignable by Borrower (whether voluntarily, involuntarily or by
operation of law) without the prior written consent of Lender.

[SIGNATURE PAGES FOLLOW.]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

PAGE 11

Bluegreen Resorts

 


--------------------------------------------------------------------------------



          EXECUTED by the parties hereto on the dates set forth in the
acknowledgments below, to be effective as of the Effective Date.

 

 

 

 

BORROWER:

 

 

 

 

BLUEGREEN VACATIONS UNLIMITED, INC.,

 

a Florida corporation

 

 

 

 

By:


--------------------------------------------------------------------------------

 

Name: Anthony M. Puleo

 

Title:   Vice President and Treasurer

 

 

 

 

BLUEGREEN NEVADA, LLC,

 

a Delaware limited liability company

 

 

 

 

By:


--------------------------------------------------------------------------------

 

Name: Anthony M. Puleo

 

Title:   Vice President and Treasurer

 

 

 

 

BLUEGREEN CORPORATION,

 

a Massachusetts corporation

 

 

 

 

By:


--------------------------------------------------------------------------------

 

Name: Anthony M. Puleo

 

Title:   Senior Vice President, Chief Financial Officer and Treasurer


 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SIGNATURE PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



 

 

 

 

LENDER:

 

 

 

GMAC COMMERCIAL FINANCE, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SIGNATURE PAGE 2

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 1-A

FORM OF LINVILLE FALLS DEED OF TRUST

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 1-A PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 1-B

FORM OF NORTH MYRTLE BEACH DEED OF TRUST

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 1-B PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 2-A

FORM OF LINVILLE FALLS ASSIGNMENT

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 2-A PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 2-B

FORM OF NORTH MYRTLE BEACH ASSIGNMENT

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 2-B PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 3-A

FORM OF LINVILLE FALLS HAZMAT INDEMNITY

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 3-A PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------



SCHEDULE 3-B

FORM OF NORTH MYRTLE BEACH HAZMAT INDEMNITY

[[[TO BE INSERTED]]]

 

 

FOURTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

SCHEDULE 3-B PAGE 1

Bluegreen Resorts

 


--------------------------------------------------------------------------------